STATE OF WEST VIRGINIA
                               SUPREME COURT OF APPEALS


                                                                                    FILED
Jeffery Wright,                                                               September 18, 2020
Petitioner Below, Petitioner                                                     EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
vs.) No. 19-0851 (Webster County 18-P-17)

Shelby Searls, Superintendent,
Huttonsville Correctional Center,
Respondent Below, Respondent




                                  MEMORANDUM DECISION



         Petitioner Jeffery Wright, self-represented litigant, appeals the August 26, 2019, order of
the Circuit Court of Webster County denying a petition for a writ of habeas corpus. Respondent
Shelby Searls, Superintendent, Huttonsville Correctional Center,1 by counsel Scott E. Johnson,
filed a response in support of the circuit court’s order. Petitioner filed a reply.2

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

         The record of the underlying proceedings submitted by petitioner in support of his appeal
         1
        Since the filing of the appeal in this case, the superintendent at Huttonsville Correctional
Center has changed, and the superintendent is now Shelby Searls. The Court has made the
necessary substitution of parties pursuant to Rule 41(c) of the West Virginia Rules of Appellate
Procedure.
         2
             In petitioner’s reply, he states that he stands on the arguments set forth in his opening
brief.
                                                    1
is sparse and consists only of the instant petition for a writ of habeas corpus and the circuit court’s
August 26, 2019, order. From the appellate record, we glean the following: On May 2, 1985, after
a jury trial, petitioner was found guilty of first-degree murder in the Circuit Court of Webster
County. Thereafter, the State filed a recidivist information, alleging that petitioner was previously
convicted of grand larceny in 1977 and of armed robbery in 1980. Petitioner was found to be a
recidivist, and, by order entered on June 18, 1985, the circuit court imposed a life sentence of
incarceration pursuant to the West Virginia Habitual Offender Act, West Virginia Code §§ 61-11-
18 and 61-11-19. Following resentencing for purposes of appeal, petitioner filed an appeal from
the circuit court’s June 18, 1985, order on or about March 18, 1987. On or about July 7, 1987, this
Court refused the appeal.

        Over thirty-two years later, on August 16, 2019, petitioner filed a petition for a writ of
habeas corpus in the circuit court, alleging (1) mental incompetency at the time of the offense; (2)
mental incompetency at the time of trial; (3) ineffective assistance of trial counsel; and (4)
excessive sentence. By order entered on August 26, 2019, the circuit court, after reviewing
pertinent records, found that petitioner had previously filed habeas petitions in Case Nos. 94-P-32,
96-P-6, 99-P-23, and 01-P-8 and that petitioner was appointed counsel to represent him in three of
those four cases, Nos. 94-P-32, 99-P-23, and 01-P-8. The circuit court further found that by
amended order entered August 31, 1999, petitioner’s sentence was corrected 3 and that by
subsequent order entered on March 3, 2004, Case Nos. 94-P-32, 99-P-23, and 01-P-8 were
dismissed. 4 Accordingly, the circuit denied the instant habeas petition, finding that the issues
raised therein were “finally adjudicated and/or waived” in petitioner’s prior habeas proceedings
pursuant to West Virginia Code §§ 53-4A-1(b) and (c).5

       3
        According to petitioner, his life sentence was originally without the possibility of parole,
but was corrected to make him eligible for parole.
       4
           Case No. 96-P-6 was dismissed by order entered on April 25, 2001.
       5
         West Virginia Code §§ 53-4A-1(b) and (c) are provisions of the West Virginia Post-
Conviction Habeas Corpus Act, West Virginia Code §§ 53-4A-1 through 53-4A-11, and provide
as follows:

       (b) For the purposes of this article, a contention or contentions and the grounds in
       fact or law relied upon in support thereof shall be deemed to have been previously
       and finally adjudicated only when at some point in the proceedings which resulted
       in the conviction and sentence, or in a proceeding or proceedings on a prior petition
       or petitions filed under the provisions of this article, or in any other proceeding or
       proceedings instituted by the petitioner to secure relief from his conviction or
       sentence, there was a decision on the merits thereof after a full and fair hearing
       thereon and the time for the taking of an appeal with respect to such decision has
       not expired or has expired, as the case may be, or the right of appeal with respect
       to such decision has been exhausted, unless said decision upon the merits is clearly
       wrong.
(continued . . .)
                                                  2
        Petitioner now appeals the circuit court’s August 26, 2019, order denying his habeas
petition. This Court reviews a circuit court order denying a petition for a writ of habeas corpus
under the following standard:

               “In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions
       of law are subject to a de novo review.” Syl. Pt. 1, Mathena v. Haines, 219 W. Va.
417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, Anstey v. Ballard, 237 W. Va. 411, 787 S.E.2d 864 (2016). “Findings of fact made by a
trial court in a post-conviction habeas corpus proceeding will not be set aside or reversed on appeal
by this Court unless such findings are clearly wrong.” Syl. Pt. 1, State ex rel. Postelwaite v.
Bechtold, 158 W. Va. 479, 212 S.E.2d 69 (1975).

       Furthermore,

               “‘[a] court having jurisdiction over habeas corpus proceedings may deny a
       petition for a writ of habeas corpus without a hearing and without appointing
       counsel for the petitioner if the petition, exhibits, affidavits or other documentary
       evidence filed therewith show to such court’s satisfaction that the petitioner is
       entitled to no relief.’ Syllabus Point 1, Perdue v. Coiner, 156 W. Va. 467, 194
S.E.2d 657 (1973).” Syl. Pt. 2, White v. Haines, 215 W. Va. 698, 601 S.E.2d 18
       (2004).


       (c) For the purposes of this article, a contention or contentions and the grounds in
       fact or law relied upon in support thereof shall be deemed to have been waived
       when the petitioner could have advanced, but intelligently and knowingly failed to
       advance, such contention or contentions and grounds before trial, at trial, or on
       direct appeal (whether or not said petitioner actually took an appeal), or in a
       proceeding or proceedings on a prior petition or petitions filed under the provisions
       of this article, or in any other proceeding or proceedings instituted by the petitioner
       to secure relief from his conviction or sentence, unless such contention or
       contentions and grounds are such that, under the Constitution of the United States
       or the Constitution of this state, they cannot be waived under the circumstances
       giving rise to the alleged waiver. When any such contention or contentions and
       grounds could have been advanced by the petitioner before trial, at trial, or on direct
       appeal (whether or not said petitioner actually took an appeal), or in a proceeding
       or proceedings on a prior petition or petitions filed under the provisions of this
       article, or in any other proceeding or proceedings instituted by the petitioner to
       secure relief from his conviction or sentence, but were not in fact so advanced, there
       shall be a rebuttable presumption that the petitioner intelligently and knowingly
       failed to advance such contention or contentions and grounds.
                                                  3
Anstey, 237 W. Va. at 412, 787 S.E.2d at 865, syl. pt. 3. “On an appeal to this Court[,] the appellant
bears the burden of showing that there was error in the proceedings below resulting in the judgment
of which he complains, all presumptions being in favor of the correctness of the proceedings and
judgment in and of the trial court.” Perdue, 156 W. Va. at 467, 194 S.E.2d at 658, syl. pt. 2.

        On appeal, petitioner asks that his habeas petition be granted or that the case be remanded
for a hearing and the appointment of counsel. Respondent counters that petitioner fails to address
the basis on which the circuit court denied the instant habeas petition. Respondent argues that
nothing in the appellate record suggests that the circuit court clearly erred in finding that the issues
raised in the petition were “finally adjudicated and/or waived” in petitioner’s prior habeas
proceedings. We agree with respondent.

        Rule 10(c)(7) of the Rules of West Virginia Appellate Procedure provides that petitioner’s
“argument must contain appropriate and specific citations to the record on appeal, including
citations that pinpoint when and how the issues in the assignments of error were presented to the
lower tribunal,” and that “[t]he Court may disregard errors that are not adequately supported by
specific references to the record on appeal.” In State v. Honaker, 193 W. Va. 51, 56 n.4, 454 S.E.2d
96, 101 n.4 (1994), we stated that we must “take as non[-]existing all facts that do not appear in
the [appellate] record and will ignore those issues where the missing record is needed to give
factual support to the claim.” Here, because petitioner has the burden of showing that there was
error in the circuit court’s decision but fails to address the basis on which the court denied the
instant habeas petition, we find that the circuit court’s denial of the petition did not constitute an
abuse of discretion.

        For the foregoing reasons, we affirm the circuit court’s August 26, 2019, order denying the
instant petition for a writ of habeas corpus.

                                                                                             Affirmed.


ISSUED: September 18, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                   4